NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10238

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00068-1

 v.
                                                MEMORANDUM*
JEMUEL LUCIANO,

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Guam
              Frances Tydingco-Gatewood, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jemuel Luciano appeals from the district court’s judgment and challenges

the 6-month sentence imposed following his guilty-plea conviction for making a

false statement, in violation of 18 U.S.C. § 1001(a)(3). Luciano contends that the

government breached its obligation to recommend a sentence below the otherwise-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applicable Guideline range. We have jurisdiction under 28 U.S.C. § 1291, and we

vacate Luciano’s sentence and remand for resentencing.

      Luciano did not object below to the government’s sentencing

recommendation, so we review for plain error his claim that the government

breached the plea agreement. See United States v. Whitney, 673 F.3d 965, 970 (9th

Cir. 2012). Under the plain language of the plea agreement, if the government

determined that Luciano had provided substantial assistance, it was obligated to

move the court, pursuant to U.S.S.G. § 5K1.1, “to impose a sentence below the

otherwise-applicable” Guidelines range of 6-12 months. Although it filed a section

5K1.1 motion asserting that Luciano had provided substantial assistance, the

government recommended a 6-month sentence that was within, rather than below,

the “otherwise applicable” Guidelines range. This recommendation was a breach

of the government’s obligation under the plea agreement. See United States v.

Alcala-Sanchez, 666 F.3d 571, 575-76 (9th Cir. 2012). Under the circumstances of

this case, the government’s breach necessitates remand. See Whitney, 673 F.3d at

973-74.

      Given the government’s breach, we vacate Luciano’s sentence in order to

give him the benefit of his bargain, namely specific performance of the plea

agreement. See Alcala-Sanchez, 666 F.3d at 577. As we are required to do, we

“remand for resentencing before a different district judge to eliminate impact of the


                                         2                                     18-10238
government’s prior . . . breach.” Id.; see also Santobello v. New York, 404 U.S.

257, 263 (1971). We “intend no criticism of the district judge by this action, and

none should be inferred.” United States v. Johnson, 187 F.3d 1129, 1136 n.7 (9th

Cir. 1999)

      In light of the foregoing, we do not reach Luciano’s remaining argument.

      VACATED and REMANDED for resentencing before a different judge.




                                         3                                   18-10238